Name: Council Decision (CFSP) 2019/832 of 22 May 2019 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger)
 Type: Decision
 Subject Matter: social affairs;  Africa;  politics and public safety;  European construction
 Date Published: 2019-05-23

 23.5.2019 EN Official Journal of the European Union L 137/64 COUNCIL DECISION (CFSP) 2019/832 of 22 May 2019 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 July 2012, the Council adopted Decision 2012/392/CFSP (1) establishing a European Union CSDP mission in Niger to support the capacity building of the Nigerien security actors to fight terrorism and organised crime (EUCAP Sahel Niger). (2) On 18 September 2018, the Council adopted Decision (CFSP) 2018/1247 (2) extending EUCAP Sahel Niger and providing it with a financial reference amount until 30 September 2020. (3) On 25 June 2018, in its conclusions on Sahel/Mali, the Council underlined the importance of the regionalisation of CSDP in the Sahel with the aim of strengthening, as appropriate, the civilian and military support to cross-border cooperation, the regional cooperation structures, in particular those of the G5 Sahel, and the capacity and ownership of the G5 countries to address the security challenges in the region. (4) On 15 February 2019, the Foreign Minister of the Islamic Republic of Mauritania welcomed the envisaged deployment of EUCAP Sahel Niger in support of the G5 Sahel and of Mauritania's national capabilities. (5) On 18 February 2019, the Council approved a joint civil-military Concept of Operations on Regionalisation of CSDP action in the Sahel. (6) Council Decision 2012/392/CFSP should therefore be amended accordingly. (7) EUCAP Sahel Niger will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 Decision 2012/392/CFSP is amended as follows: (1) in Article 3, the following paragraph is inserted: 3a. In addition, EUCAP Sahel Niger shall contribute, without prejudice to its core mandate in Niger, to the regionalisation of CSDP action in the Sahel by contributing to the improvement of interoperability and coordination between the internal security forces of G5 Sahel countries, as well as by supporting cross-border cooperation, supporting regional cooperation structures and contributing to the improvement of the national capabilities of G5 Sahel countries. EUCAP Sahel Niger may carry out those activities as necessary in the G5 Sahel countries in accordance with the joint civil-military Concept of Operations on Regionalisation of CSDP action in the Sahel. For that purpose, with the support, as facilitator, of the Regional Advisory and Coordination Cell established within EUCAP Sahel Mali, EUCAP Sahel Niger shall provide training, advice and other specific support to G5 Sahel countries, within its means and capabilities, upon request from the country concerned and taking into account the security situation. Before the launching of a new activity in a new G5 Sahel country, the Political and Security Committee shall be informed thereof.; (2) in Article 13(1), the following subparagraph is added: The financial reference amount to cover the expenditure related to EUCAP Sahel Niger for the period from 1 October 2018 to 30 September 2020 shall be EUR 63 400 000,00.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 May 2019. For the Council The President C.B. MATEI (1) Council Decision 2012/392/CFSP of 16 July 2012 on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 187, 17.7.2012, p. 48). (2) Council Decision (CFSP) 2018/1247 of 18 September 2018 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 235, 19.9.2018, p. 7).